Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al (Pat. No. 8,195,260 B1) (of record); hereinafter Otto et al.
Otto et al teach a two-sided splice for high temperature superconductor (HTS) laminated wires. The two-sided joint can splice two laminated HTS wires having tapered ends and includes a bottom strap and top strap. The superconductor joint includes a first and a second superconductor wire with each wire including a laminate layer. A substrate layer overlies the laminate layer and a buffer layer overlies the substrate layer. A superconductive layer overlies the buffer layer, a gap layer overlies the superconductive layer and a laminate layer overlies the gap layer. A first HTS strap in electrical connection with the second laminate layer of the firs laminate wire and the second laminate layer of the second laminate wire. A backing strap is proximate to the first laminate layer. (Cf. abstract).  Additionally Otto et al teach a HTS splice as observed in Figure 1. Additionally Otto et al teach the structure of the superconducting tapes (Cf. Figs, 1-2 and related disclosure). It would have been obvious to 
[AltContent: connector][AltContent: textbox (HTS wire)][AltContent: textbox (Fig. 1)][AltContent: connector][AltContent: connector][AltContent: rect][AltContent: textbox (HTS wire)][AltContent: connector][AltContent: rect][AltContent: textbox (solder)][AltContent: connector][AltContent: textbox (2nd gap layer)][AltContent: textbox (HTS strap)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Edge seed)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (substrate[img-media_image1.png]trate)][AltContent: textbox (2nd buffer[img-media_image1.png]trate```````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````````‘‘``‘````‘```‘‘``‘‘``‘‘```````````````																																																												)][AltContent: textbox (2nd gap layer)][AltContent: textbox (2nd superconductor)][AltContent: textbox (2nd substrate)][AltContent: textbox (substrate[img-media_image1.png]trate)][AltContent: textbox (buffer)][AltContent: textbox (1st superconductor)][AltContent: textbox (2nd laminate layer)][AltContent: textbox (Gap layer)][AltContent: textbox (Supercond-uctor layer)][AltContent: textbox (HTS strap)][AltContent: textbox (2nd superconduct-tor layer)][AltContent: connector][AltContent: textbox (2nd substrate)][AltContent: connector][AltContent: connector][AltContent: textbox (2nd buffer[img-media_image2.png])][AltContent: connector][AltContent: textbox (2nd superconductor)]
    PNG
    media_image3.png
    536
    663
    media_image3.png
    Greyscale



It would have been obvious to provide a superconductive article including two superconducting tapes (200, 300) each tape including a substrate (120,220), a buffer layer (120, 220) a superconductor layer (130, 230) a stabilizer/cap layer (135, 235)  wherein the buffer layer (120, 220) and the superconductor layer(130, 230) are between the substrate (110, 210) and the stabilizer/cap layer (135, 235) and wherein the at least one metal tape is attached along at least 5 times the length of the joint region. Since Otto et al also teach that in the joint/splice region (620, 630) there would have be a stiffness associated with the joints (620, 630) this would weaken the superconducting wire and negatively affect current flow (Cf. Col 14). By providing at least one metal tape being attached at least 5 times the length of the joint region/splice the joint region/splices would have been stronger and be able to provide a consistent and increased current flow through the HTS system.  A POSITA would have been able to understand this. The limitations recited in said Claims 1, 7 and 15 therefore are held to have been obvious in view of Otto et al.  As further applied to Claim 2 inasmuch as Otto et al teach a solder layer (374) provided on opposite sides to the two tapes (Cf. at least Fig.6 of the teaching or Fig. 1 in this Office Action) the limitations recited in Claim 2 are held to have been obvious in view of Otto et al. As applied to Claim 3 inasmuch as Otto et al teach that the tape thickness can range from 0.03 mm to 0.52 mm (Cf. Table 2 in Otto et al).  This range translates to 520ս to 30                        
                            ս
                             
                            .
                             
                             
                        
                    The limitation in Claim 3 therefore is held to have been obvious in view of Otto et al. As further applied to Claim 4 Otto et al teach that the range of angles of each of the tapered ends joints//straps are between 3° and 50° (Cf. Col.5). This implies that the angle of the superconductor would be in the range of 40° to 87° because the sum of the angles would have to be a right i.e. 90° angle). Therefore the limitations recited in Claim 4 are held to have been obvious in view of Otto et al.  As further applied to Claim 5 inasmuch as Otto et al teach that the HTS strap/joint thickness is of between 30 mm to 250 mm  (Cf. Col.11) and the joint/ is made up of about equal layers of a gap layer, superconductor layer, buffer layer an a substrate i.e. at least four (4) equal layers (Cf. at least Figs.5-6 and related disclosure) it would have been obvious for the stabilizer/buffer layer to have been one-fourth of the range of between 30 mm and 250 mm and therefore the limitations recited in said Claim 5 is held to have been obvious in view of Otto et al   As further applied to Claim 6 inasmuch as Otto et al  teach that stabilizer layer/laminate layers (410,440) can be made from inter alia Cu, Zn, Pb, Ag, Sn, Fe, Cr, Al compositions (Table 2 in the Prior Art) and the term “galvanization” is normally (and metallurgically) construed to be a Zn coated steel (which Otto et al includes as possible metal for the joint/strap a PITA would have been able to provide a stabilizer which has a galvanized layer.  The limitation recited in said Claim 6 therefore is held to have been obvious in view of Otto et al. As further applied to Claim9 Otto et al teach that a metal tape can be made from inter alia brass, stainless steel, copper or alloys containing zinc, lead, silver, tin, nickel, iron and aluminum (Cf. Col.5). Therefore the limitations recited in said Claim 9 are held to have been obvious in view of Otto et al. As further applied to Claim 10 inasmuch as Otto et al teach that the thickness of a metal tape is the range of 250 ս to 300(plus)ս (Cf. Col. 5) the limitations recited in said Claim 10 is held o have been obvious in view of Otto et al. As further applied to Claims 11 and 12 inasmuch as one can construe straps (620 or 630) to be a third superconducting tape (these aforementioned straps have substantially the same structures as superconducting tapes (200,300)) the limitations recited in said Claims 11 and 12 are held to have been obvious in view of Otto et al. As further applied to Claim 13 wherein the limitation recites that the thickness and/or the width of the third superconductor tape is lower that that of the two superconductor tapes Otto et al teach that the tapes’ thickness ranges from is the range of 250ս to 300+  ս (Cf. Col. 5) whereas a strap’s’ i.e. third superconductor’s thickness is less than 250 ս. (Cf. Col.11). Therefore the limitation recited in said Claim 13 is held to have been obvious in view of Otto et al.  
Claims 1, 3, 6, 7,  9-12 and 14 are further rejected under 35 U.S.C. 103 as being unpatentable over Otto et al (WO 2008/118127 A1) (of record); hereinafter Otto et al.
Otto et al teach a superconductor joint (230’) including first and second wires (210’, 220’), with each wire including a substrate, a superconductor layer overlying the substrate and a cap layer overlying the superconductor layer and (ii) a conductive bridge including a substrate, a superconductor layer overlying the substrate and a cap layer overlying the superconductor layer wherein the cap layer of the conductive bridge is in electrically contact with a portion of the cap layer of each of the first and second superconductor wires through an electrically conductive bonding material. The spliced wire also includes a stabilizer structure surrounding as least a portion of the superconductor joint wherein the superconductor joint is in electrical contact with the stabilizer structure and is a substantially non-porous electrically conductive filler wherein the filler substantially surrounds the superconductor joint. (abstract). Additionally Otto et al teach high temperature superconductor (HTS) wire (100) that includes a substrate (110), buffer layer (120), superconductor layer (130) and cap layer (140). The substrate can be made from Ni, Cu, Ag, Fe, silver alloys, nickel alloys, stainless steel alloys and copper alloys. One or buffer layers (120) can be deposited or grown on the surface of the substrate (110). Superconductor layer (130) onto the buffer layer/s (120). Additionally Otto et al teach a spliced superconductor wire that includes a superconductor joint which includes first and second superconductor wires  with each wire including a substrate, a superconductor layer overlying the substrate and a cap layer overlying the superconducting layer wherein the cap layer of the conductive bridge is electrically conductive contact with a portion of the cap layer of each of the first and second superconductor wires through an electrically conductive bonding material. The spliced wire also includes a stabilizer structure surrounding at least a portion of the superconductor joint. The conductive bridge is bonded to at least 10 cm of the cap layers of each of the first and second superconductor wires. A filler which can be solder such as indium, Pb-Sn or Pb-Sn-Ag bonds stabilizer structure to the superconductor joint. It would have been obvious to provide a superconductive article including two superconducting tapes  each including a substrate (110), a buffer layer (120) a superconductor layer (130) a stabilizer layer  wherein the buffer layer and the superconductor layer are between the substrate and the stabilizer layer and wherein the at least one metal tape is attached along at least 5 times the length of the joint region.  Otto et al teach that HTS overlapping is an important consideration (Cf. at least page 38). By providing at least one metal tape being attached at least 5 times the length of the joint region/splice the joint region/splices would have been stronger and be able to provide a consistent and increased current flow through the HTS system by reducing electrical resistance (Cf. also Fig. 5, Tables 1 & 4).  A POSITA would have been able to understand this. The limitations recited in said Claims 1, 7 and 15 therefore are held to have been obvious in view of Otto et al. As further applied to Claim 3 Otto et al teach that conventionally the thickness of a substrate is about 25ս-75ս, buffer layers are about 75 nm each, superconductor layer is about 1ս and a cap/stabilizer layer is about 1ս -3ս (Cf. page 3) (giving a total of about 27ս to 79ս. Since the joint layer is approximately the same thickness as the HTS wire the distance between the superconductor layer in first superconductor tape would have been less than 60ս. The limitation recited in said Claim 3 therefore is held to have been obvious in view of Otto et al. As further applied to Claim 6 Otto et al teach that stabilizer strips can be modified prior to lamination and can                        be made from stainless steel and can have a nickel strike layer and a pure Sn layer placed thereon. Moreover other low melting alloys can also be placed ono the stainless steel stabilizer strips. (Cf. page 13).  Therefore inasmuch as zinc is a low melting metal and galvanization is a term which implies placing a zinc coating on a steel surface the limitation recited in said Claim 6 is held to have been obvious in view of Otto et al.  As further applied to Claim 9 inasmuch as Otto et al teach that the substrate 9110) can be made from inter alia nickel, copper, silver, iron, silver alloys, nickel alloys, iron alloys copper alloys and stainless steel alloys (Cf. page 2) the limitations recited in said Clam 9 are held to have been obvious in view of Otto et al. As further applied to Claim 10 Otto et al teach that conventionally the thickness of a substrate is about 25ս-75ս, buffer layers are about 75 nm each, the superconductor layer is about 1ս and a cap/stabilizer layer is about 1ս -3ս (Cf. page 3) (giving a total of about 27ս to 79ս. Since the joint layer is approximately the same thickness as the HTS wire the limitations recited in said Claim 10 are held to have been obvious in view of Otto et al.  As further applied to Claim 11 and 12 Otto et al  inasmuch as one can construe (230) to be a third superconducting tape (this aforementioned strap have substantially the same structures as superconducting tapes (210,220)) the limitations recited in said Claims 11 and 12 are held to have been obvious in view of Otto et al. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL J ARBES whose telephone number is (571)272-4563. The examiner can normally be reached on M, T, R and F from 8 to 6 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P.D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/CARL J ARBES/         Primary Examiner, Art Unit 3729